Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a first end thereof” (lines 2-3) which is indefinite as it is unclear what is being recited specifically with regard to the limitation “thereof”. Perhaps applicant intended to recite “a first end” or one said strap member of the plurality of strap members. Claim 1 further recites “a second end thereof” (line 3) and here again it is unclear what applicant intends to recite for the same reasons as set forth with regard to the first end. 
Claim 10 recites the limitation "a first end thereof” (line 3) which is indefinite as it is unclear what is being recited specifically with regard to the limitation “thereof”. Perhaps applicant intended to recite “a first end” or one said strap member of the plurality of strap members. Claim 1 further recites “a second end thereof” (line 4) and here again it is unclear what applicant intends to recite for the same reasons as set forth with regard to the first end.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied above in view of Robison. 
For claim 1,Johnson (2018/0334073) discloses a securement apparatus (FIGS.3-4) comprising 
a strap device (100, where tabs 144, 152, see FIG.3, accept strapping, [0023]) having at least one strap (disclosed [0030] but not shown), 
a spring E-fitting device (160) connected to a first end thereof and 
a spring E-fitting (162) connected to a second end thereof.  
For claim 10, Johnson inherently disclose a method of securing an object comprising: 
providing a securement apparatus comprising a strap device (100) having a spring E-fitting device (160) connected to a first end thereof and a spring E-fitting (162) connected to a second end thereof, 
removably engaging said 10securement apparatus to a section of E-track, 
positioning an object within said strap device, and 
tightening ([0023]) said securement apparatus against said object such that said object is secured against said section of E-track by said securement apparatus.  
For claims 2 and 11, said spring E-fitting device (FIG.7) 10further defines an angular metal plate having a plurality of spring E-fittings attached to a first end thereof and a strap reception slot (170, 172) formed in a second end thereof.  
With regard to the welding limitation, it should be noted that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). 
For claims 3 and 12, said strap (disclosed but not shown) threaded through said strap reception slot.  
For claims 5 and 15 said securement apparatus is connected to a section of E-track (24).  
For claims 256 and 16, said spring E-fittings are removably engaged into a section of E-track (24).  
For claims 7 and 17, said securement apparatus contains a wheel (30) removably secured therein.  
For claims 8 and 18, said wheel is capable of being an ATV wheel connected to an ATV.  
For claims 9 and 19, said E-track (24) is secured to at a 5wall (36) of at least one of a trailer and a pickup truck bed.  
For claims 1, 4, 10, and 13-14, as best understood, Johnson lacks a plurality of connected strap members (newly recited), specifically lacking said strap device further defines a first strap member and a second strap member, and wherein said first strap member includes an adjustment clip connected to a first end thereof, a ratchet connected to a second end thereof, and a strap cradle connected therebetween, and wherein said second strap 20member is connected to said ratchet on a first end thereof and wherein the inherent method of tightening further lacks ratcheting said ratchet (claim 14).  
Robison (7025545) teaches a strap device including a first strap member and a second strap member, and wherein said first strap member (40) having a first end, a ratchet (60) connected to a second end thereof, and a strap cradle (30) connected therebetween, and wherein said second 
It would have been obvious to one of ordinary skill in the art to have provided the strap device of Johnson to include the features (ratchet, strap cradle) taught by Robison in order to better secure a wheel associated with the apparatus. 
Johnson, as modified, further lacks an adjustment clip as recited. 
The examiner takes official notice that adjustment clips are well known in the prior art for use to adjust a strap by lengthening or shortening the strap and it would have been obvious to one of ordinary skill in the art to have provided such a conventional clip for use on the first end of the first strap member of Johnson, as modified, in order to provide the same. 
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 

Response to Arguments
Applicant's arguments filed 6/6/21 have been fully considered but they are not persuasive.
Applicant argues against Johnson alone stating that Johnson does not teach "a strap device having a plurality of connected strap members" that has "a spring E-fitting device connected to a first end thereof, and a spring E- fitting connected to a second end thereof”. As best understood, examiner notes that the combination of Johnson and Robinson discloses the claimed invention as broadly recited and interpreted. Specifically, Johnson disclose all of the recited features lacking only that the strap device including a plurality of connected strap members, taught by Robinson, as set forth above. 
With regard to the combination, applicant makes no further arguments beyond what is set forth with regard to Johnson alone. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612